Citation Nr: 1634140	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  06-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a lumbar spine disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a lumbar spine disorder. 

3.  Entitlement to service connection for bladder impairment, to include as secondary to service-connected residuals of lumbosacral strain.
 
4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to September 1975 and from September 1978 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in January 2009.  The Judge who presided at this hearing retired.  In July 2009 and March 2011, the Board remanded the case.  In November 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  In March 2012, the case was remanded again. 

In February 2013, the Board denied, in pertinent part, service connection for right knee and right ankle disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a September 2013 Order, vacated the Board's decision with regard to service connection for right knee and right ankle disorders and remanded the matters to the Board.  The JMR indicated that the Court did not have jurisdiction over the matters of entitlement to separate ratings for neurological manifestations, including bladder impairment and radiculopathy, as due to the service-connected residuals of lumbosacral strain as well as entitlement to a TDIU as those matters were still on remand to the AOJ, as directed in the Board's February 2013 decision-remand.

In March 2014, the Board again remanded this matter in conjunction with the JMR.  The requested development was performed and complies with the directives of the remand.  

When the matter was before the Board in March 2014, the issue of a separate evaluation for right and left leg lower extremity radiculopathy was also listed on the title page of the decision.  In an August 2015 rating determination, the RO granted service connection for right and left lower extremity radiculopathy and assigned 10 percent disability evaluations for each, with effective dates of December 20, 2004.  The Veteran, through his attorney, filed a notice of disagreement with the assigned disability evaluation in January 2016 and chose the Decision Review Officer process as his method of appeal.  As such, the Board will not address these issues.  

The Board further observes that in a separate August 2015 rating determination, the RO increased the Veteran's service-connected forehead scar evaluation from noncompensable to 10 percent disabling, with an effective date of August 9, 2014, and denied an evaluation in excess of 40 percent for the service-connected lumbosacral strain residuals.  The Veteran, through his attorney, filed a notice of disagreement with the assigned disability evaluations in January 2016 and again chose the Decision Review Officer process as his method of appeal.  As such, the Board will not address these issues.   

The issue of a TDIU is addressed in the remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right knee disorder that manifested in service, or that is causally or etiologically related to his military service, or to a service-connected disability.  
 
2.  The Veteran has not been shown to have a right ankle disorder that manifested in service, or that is causally or etiologically related to his military service, or to a service-connected disability. 

3.  The Veteran has not been shown to have a bladder condition related to his period of service or to his service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for bladder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). 

VCAA letters dated in June 2004, December 2008, September 2009, September 2010, March 2012, and June 2014 collectively explained the evidence necessary to substantiate the claim for entitlement to service connection on a direct and secondary basis, and informed the Veteran of his and VA's respective duties for obtaining evidence.  

The September 2009 and June 2014 letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

In conjunction with the Veteran's claim, VA examinations were performed and opinions were obtained, including August 2014 VA examinations, as to the relationship between any current right knee, right ankle, and bladder disorders and his period of service and/or service-connected lumbar spine disorder.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  They also comply with the Board's remand directives.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and also appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Right Knee and Right Ankle

The Veteran has reported and testified that it is his belief that his current right knee and right ankle disorders are related to injuries sustained in service or that in the alternative that his right knee and right ankle disorders are secondarily related to his service-connected residuals of lumbosacral strain, and that his right ankle disorder is also secondary to his right knee disorder.

As noted above, the Veteran had two periods of service.  For the first period of the Veteran's service (1971 to 1975), the service treatment records do not specifically show treatment for right knee or ankle problems.  In April 1972, the Veteran was treated for trauma to the right foot after dropping an automobile battery on his right foot while working.  An X-ray study of the right foot was negative, and the Veteran was prescribed ice and returned to regular duty.  At the time of his August 1975 service separation examination his lower extremities, as well as his spine and other musculoskeletal systems, were characterized as normal. 

At the time of a September 1976 VA examination, between his first and second periods of active duty, musculoskeletal system findings included that the Veteran walked without limp, stood erect, there were no abnormal curvatures of the spine and no muscle guarding, and both the cervical and dorsolumbar spine were unrestricted in all directions.  The examiner observed the Veteran's hips were level, straight leg raising was 90 degrees bilaterally, lower extremities were of equal length, there was no atrophy of the thigh or calf muscles, hip motion was free bilaterally, and there was no deformity or restriction of motion of any of the components of the upper or lower extremities. 

As it relates to the Veteran's second period of service, (1978 to 1982), he was treated in October 1978 and November 1978 for right knee strain, for which he was placed on temporary restricted duty, including no prolonged standing, walking or running.  A Military Sick Call record, also dated in November 1978, reflects complaints of a sore right leg, centered in the thigh, for 2 days, after injuring his right quadriceps while lifting heavy equipment.  The Veteran described an onset of right knee pain at the anterior thigh, and right leg tenderness at the patella with some semi-patellar swelling edema, and decreased range of motion due to secondary pain.  He was diagnosed with ruled out contusion/strain of the right quadriceps for which he underwent physical therapy.  On a follow-up examination, the right knee was observed to be stable with full range of motion without tenderness over the patella.  An Ambulatory Health Care Clinic note, dated in January 1981, reflects a history of low back pain since September 1980, with no history of trauma, and observations of pain in the low back, but not down the legs.  The knees and ankles were described as within normal limits, and strength sensation was also within normal limits.  On his May 1982 Separation Report of Medical History, the Veteran denied having "swollen or painful joints;" "arthritis, rheumatism or bursitis;" and "bone, joint or other deformity."  The May 1982 Separation Report of Medical Examination showed a negative clinical evaluation.  

The Veteran did not report having any right knee or ankle problems on his September 1987 application for compensation.   

In a May 2002 private treatment record from Dr. L., the Veteran reported having right knee pain since November 2000.  The Veteran indicated that his right knee popped out occasionally and gave out.  He denied undergoing surgery or injections to treat his pain.  He was diagnosed with osteoarthritis of the right knee and degenerative joint disease.  Dr. L. opined that the most likely diagnosis was osteoarthritis, and consideration was given to a degenerative tear of the posterior horn of the medial meniscus.  Less likely consideration included rheumatoid arthritis or gout.  Dr. L noted there was no evidence to suggest an infection of the knee joint.

At the time of a November 2003 VA rheumatology consult, the Veteran complained of right knee pain.  November 2003 X-rays of the ankle and foot revealed no evidence of significant bone or joint injury or disease.  The radiologist noted that no soft tissue calcifications were present, the ankle joint mortice appeared normal bilaterally, and there were accessory ossicles at the tips of both lateral malleoli.  The Veteran was diagnosed with psoriatic arthritis at the time.  A February 2004 VA rheumatology outpatient follow-up report indicated that the right knee pain had resolved.  

In June 2004, the Veteran filed his claim for service connection for right knee arthritis secondary to low back injury, and a right ankle disorder secondary to the right knee, secondary to the low back disability. 

The Veteran was again seen in August 2004 with complaints of right knee pain, which a VA rheumatologist speculated was due to osteoarthritis of the knee and/or the psoriatic arthritis.  A rheumatology outpatient follow-up note, dated that same month, showed physical findings of positive tenderness at the right knee with crepitus and synovial effusion, but no tenderness or synovitis of the other joints.

VA treatment records, dated from 2005 to 2006, show treatment in the rheumatology clinic for right knee and foot symptoms, to generally include radiating pain, crepitus, tenderness, synovitis, edema and stiffness.  X-ray studies of the knee and patella, dated in March 2005, reflect findings of osseous alignment within normal limits, fragmentation of the lateral tibial spine, which might be related to previous trauma, no definite acute fracture identified, minimal degenerative changes of the patellofemoral compartment, and no significant joint effusion.  A March 2006 MRI of the right knee revealed complaints of psoriatic arthritis presenting with right knee pain.  The Veteran was diagnosed with a complex tear of the posterior horn and body of the medial meniscus, intramensical signal of the lateral meniscus and body, anterior cruciate ligament sprain, and tricompartmental degenerative osteoarthrosis, greatest in the patellofemoral cartilage.  No acute bone marrow edema was seen; however, the examining physician raised concern about a peripheral tear of the lateral meniscus, and recommended further arthroscopic evaluation.  An April 2006 X-ray study of the right knee showed findings of minimal decrease in medial joint space with small osteophytes, which were also noted in the femoropatellar joint space.  Small joint effusion was also evident. 

A May 2006 VA orthopedic consultation report showed a history of pain in the right knee, off and on for a number of years, without a history of any specific traumatic event.  On physical examination, the orthopedist observed that the Veteran had crepitus and pain with patellofemoral compression.  He was diagnosed with a patellofemoral problem, with no clinical signs of a symptomatic meniscus. 

In January 2009, the Veteran underwent VA X-ray studies of the right knee, which revealed findings of medial joint compartment cartilaginous degeneration of the right knee, mild osteoarthritis, and probable intra-articular loose body.  In December 2009, a VA orthopedic consult report showed an impression of moderate arthritis right knee.  On physical examination, the orthopedist noted a mild varus deformity in the right knee and medial joint line tenderness, with some pain with patellofemoral compression.  The Veteran did not have a detectable effusion in his knee at that time, and there was no detectable instability.  The orthopedist also indicated that X-rays revealed that the Veteran was developing arthritis in his right knee, particularly in the medial compartment, and had a calcification in the medial compartment that could have been a loose body. However, he had no history of locking. 

A July 2010 VA right knee series revealed findings of bony degenerative spurring and medial joint space narrowing on the right, but no fracture or fracture deformity.  The patella appeared in normal position, and there was no articular cartilage calcification or joint effusion.  The impression provided was medial joint space narrowing and moderate degenerative spurring. 

A February 2012 VA orthopedic consult note showed findings of right knee pain for the past 4 years with occasional buckling and locking.  Examination revealed tenderness to palpation along the medial and lateral joint lines, mildly positive McMurray, tenderness with range of motion, and patella tracking midline.  The Veteran was diagnosed with right knee pain and right knee medial meniscal tear. 

At his January 2009 and November 2011 hearings, the Veteran indicated that his right knee pain started in 1973 after falling in a ditch.  He also reported that in October 1978, he sustained a right knee strain and was restricted to no prolonged standing, walking, running, jumping or climbing.  He noted that he injured his knee after lifting a truck tire and pushing vehicles into and out of garages in order to repair them.  He stated that he was first diagnosed after service with a right knee disorder within 5 years of his separation from service.  He described symptoms of destabilization in the right knee, chronic throbbing, aching and sharp pain, but denied experiencing popping or crepitus.  He also denied ever having been told by a physician that his current right knee disorder was related to his military service, although he noted that his VA rheumatologist indicated that the right knee disorder was not due to a recent injury.  He further attributed his right knee disorder to jumping out of tall vehicles in service. 

The Veteran also noted a right ankle injury that occurred in service after a battery fell on his right foot in 1972, which caused him to twist his ankle.  He indicated that he chronically sprained his right ankle, in 1976 and 1977, after this injury.  He stated that he had never been told by a physician that his current right ankle disorder was related to his military service.  He indicated that it was his belief that his current right ankle disorder was related to his service because it was a chronic, ongoing type of sprain that had resulted in arthritis in the ankle. 

The Veteran also expressed his belief that his claimed disorders were related to his service-connected lumbosacral spine disability.  He noted that his right knee disorder was aggravated by his lumbosacral spine disability.  He stated that a 1999 post-service automobile accident merely aggravated disorders that were already present, and was not the cause of any current disorder.

The Veteran was afforded a VA examination in May 2012.  The examiner indicated that service records were reviewed for the period from 1973 to 1982.  The examiner discussed the September 1973 service treatment record that mentioned right lateral malleolus sprain, and right knee pain with anterior thigh pain.  The examiner also noted the November 1978 records that revealed physical therapy for contusion and sprain of the right quadriceps.  The examiner observed that by May 1982, no mention was made of any right knee abnormality. 

The examiner also addressed the April 1972 record reflecting treatment for the right foot after an automobile battery was dropped on it.  The examiner observed the Veteran was treated in May 1979 for an injury to the left ankle as well.  However, the examiner again noted that by May 1982, no mention was made of any right ankle abnormality. 

The examiner also noted the radiological findings as it related to the Veteran's right knee and the April 2003 X-ray studies of the right ankle revealing normal findings.  

The examiner opined that the Veteran's current right knee and right ankle disorders were less likely than not caused by or a result related to a disease or injury in the service.  The examiner explained that the Veteran had transient, self-limiting conditions involving the right knee, and right foot/ankle during his military service, and that other than the events discussed in the report, there were no other records reviewed that detailed problems with the right knee or right foot/ankle.  The examiner conceded that, while the incidents the Veteran alleged did occur, as confirmed by the service treatment records, the chronological sequence of events afterwards did not show that the in-service injuries were responsible for the development of his chronic conditions.  The examiner noted that the pathology that the Veteran currently had for his knee was degenerative changes that took many years to develop, and would not have arisen from the short period of time that he was in the military.  The examiner also noted that while the Veteran had a traumatic event to the right foot in service in 1972, right ankle X-ray study, dated in November 2003, did not show any right ankle abnormalities.  The examiner concluded that, consequently, there would be no association between what was currently happening to the Veteran's right ankle, and what happened in 1972.  Lastly, the examiner observed that the Veteran was employed as a factory worker after he left the military and noted that this type of work would have resulted in the development of the Veteran's knee and foot disorders. 

The examiner also provided opinion as to the existence of any relationship between the Veteran's service-connected lumbosacral spine disability and his claimed right knee and right ankle disorders.   The examiner opined that the Veteran's current right knee disorder was less likely than not chronically worsened or aggravated by his lumbosacral spine disability.  The examiner explained that the Veteran's current right knee disorder was that of a degenerative arthritis, and that having a lumbosacral spine disability like that Veteran's would not influence the development of degenerative arthritis of the knee.  Rather, the examiner noted this type of arthritis was more likely to result from his work as a factory worker, which, with prolonged standing and weight bearing, resulted in his knee disorder.  Additionally, the examiner reasoned that there had been no hospitalizations or operations of the right knee to show that any significant aggravation had occurred. 

Finally, the examiner opined that the Veteran's current right ankle disorder was less likely than not chronically worsened or aggravated by the Veteran's lumbosacral spine disability.  The examiner explained that the Veteran had no established diagnosis for a right ankle disorder, and the clinical record did not reflect a chronic condition.  The X-ray studies of the right ankle, performed in November 2003, were normal, and his lumbosacral spine disability did not produce arthritis of the ankle.  The examiner noted that the ankle joint was a weight-bearing joint, so the discomfort the Veteran was currently experiencing in his right ankle arose from the prolonged use of this joint.  The examiner reasoned that there had been no hospitalizations or operations of the right ankle to show that any obvious aggravation of this joint had occurred.  

In its March 2014 remand, the Board noted that the JMR indicated that the Veteran was not afforded a sufficient VA examination in May 2012 with regard to the issues of service connection for right knee and right ankle disorders.  Moreover, as it related to the right ankle, the JMR stated that the VA examiner provided insufficient rationale, particularly with regard to the question of aggravation, and that an adequate opinion should be sought.  As to the right knee, the JMR noted that reference was made by the examiner to a November 2012 medical record, which had to be in error, as that date post-dated the May 2012 examination and appeared to refer to a November 2011 record, as well as a December 2011 record. As such, the JMR stated that efforts had to be undertaken to ensure a complete record, including requesting these missing records. 

The Board requested that the Veteran be afforded a VA examination to determine the etiology of the claimed right knee and ankle disorders.  The examiner was requested to provide an opinion as to whether it was more likely than not, less likely than not, or at least as likely as not, that any current right knee and ankle disorders had its clinical onset during service, if arthritis was manifest within one year of service, or if any current right knee and ankle disorders were related to any in-service disease, event, or injury.  The examiner was also requested to provide an opinion as to whether it was more likely than not, less likely than not, or at least as likely as not, that any right knee and ankle disorders were proximately due to, or the result of, the service-connected lumbar spine disorder.  The examiner was also to provide an opinion as to whether it was more likely than not, less likely than not, or at least as likely as not, that any current right knee and ankle disorders was permanently aggravated by the Veteran's service-connected lumbar spine disorder. 

The Veteran was afforded the requested VA examinations in August 2014.  The examiner diagnosed the Veteran as having a degenerative joint disease of the right knee and a right ankle sprain.  

Following examination and complete review of the file, the examiner indicated that it was less likely as not any current right knee and ankle disorders were related to any in-service disease, or lumbar spine disorder or that any current right knee and ankle disorders were permanently aggravated by the Veteran's service-connected lumbar spine disorder. 

The examiner noted that the Veteran did have right ankle and knee (lower leg) injuries inservice and that these injuries resolved.  He stated there was no evidence of chronicity inservice or post service.  He observed that examination near the end of deployment showed no persistent ankle or knee condition.  He indicated that one would expect chronicity of impairment to opine any direct relationship.  He further stated that there was neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case, that supported a causal relationship or aggravation relationship between a spine condition such as the Veteran had and any ankle or knee conditions.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right knee disorder had its onset in service.  While the Board notes that the Veteran was treated for right knee problems in service, to include treatment for the right knee in October and November 1978, follow-up examination subsequent to therapy, revealed that the knee was found to be stable with full range of motion without tenderness over the patella.  Moreover, at the time of a January 1981 visit to the Ambulatory Health Care Clinic, the Veteran's knees were described as being within normal limits, with normal strength sensation.  Furthermore, on his May 1982 separation report of medical history, the Veteran denied having "swollen or painful joints;" "arthritis, rheumatism or bursitis;" and "bone, joint or other deformity."  In addition, at the time of the Veteran's May 1982 separation examination, normal findings were reported.  The Veteran also did not report having any right knee or ankle problems on his September 1987 application for compensation.  Moreover, in a May 2002 private treatment record, the Veteran reported having had right knee pain since November 2000.  The weight of the evidence demonstrates that the Veteran did not sustain a chronic right knee injury or disease or chronic arthritis symptoms during active service.

The Veteran has asserted that he has experienced right knee pain since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of health problems on his May 1982 service separation report of medical history.  The Veteran also did not report having knee problems at the time of initial VA examinations performed in conjunction with his lumbar spine disabilities.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation following both periods of service, received in September 1987, the Veteran did not report having knee problems or problems that could be causing his knee disorders.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a knee disorder at the time of the 1987 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from knee problems since service, or the lack of knee symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed right knee disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of knee symptoms since service are not credible. 

The Veteran has related his knee problems to his active service and/or his service-connected lumbar spine disorder.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current knee disorder to service and/or his service-connected lumbar spine disorder  are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and/or a service-connected disability and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current right knee disorder to his period of service and/or his service-connected lumbar spine disorder.  He has not provided either medical evidence or an opinion to support either proposition.  In contrast, the August 2014 VA examiner indicated that the Veteran's knee disorder was not related to his period of service or his service-connected lumbar spine disorder.  These opinions were rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support his opinion. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinions to be of great probative value regarding whether the Veteran's claimed right knee disorder is etiologically related to his period of service or his service-connected lumbar spine disorder. 

In this case, the right knee disorder, including arthritis, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorder has also not been shown to be related to the Veteran's service-connected lumbar spine disability.  The weight of the competent evidence demonstrates that the currently diagnosed right knee disorder was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for a right knee disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right ankle disorder had its onset in service.  While the Board notes that the Veteran did sustain an injury to his right foot/ankle, this injury resolved with no residuals, as evidenced by an Ambulatory Health Care Clinic note, dated in January 1981, wherein the knees and ankles were described as within normal limits; the May 1982 Report of Medical History wherein the Veteran denied having "swollen or painful joints;" "arthritis, rheumatism or bursitis;" and "bone, joint or other deformity; and the May 1982 service separation examination showing a negative clinical evaluation.  Moreover, X-rays taken of the ankle and foot, dated in November 2003, demonstrated no evidence of any significant bone or joint injury or disease; therefore, the evidence does not reflect right ankle residuals resulting from any inservice injury.  

As to the Veteran's reports that he has had right ankle problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had right ankle problems on his May 1982 service separation examination or separation report of medical history.  Moreover, on his initial application for compensation, received in September 1987, the Veteran did not report having a right ankle problem.  This suggests to the Board that there was no pertinent right ankle problem at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for ankle problems at the time of the 1987 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from right ankle problems since service, or the lack of right ankle symptomatology at the time he filed the claim, or both.  Ankle problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of ankle symptoms in service and since service are not credible.

As to the Veteran's belief that his current right ankle disorder is related to his period of service, the question of causation of a complex medical condition such as the right ankle disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It has not been shown that he has the requisite training diagnose the cause of his current right ankle strain.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current right ankle disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The August 2014 VA examiner, following a comprehensive review of the record, and examination  opined that the Veteran's current right ankle disorder was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current right ankle disorder is proximately due to or aggravated by his service-connected lumbar spine.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his right ankle disorder and his service-connected lumbar spine disorder and has not done so. 

In contrast, the August 2014  VA examiner opined that the Veteran's right ankle disorder was not caused or aggravated by his service-connected lumbar spine disorder.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.  

In sum, the preponderance of the evidence weighs against a finding that any current right ankle disorder had its onset or is otherwise related to service or was caused or was caused or aggravated by the Veteran's service-connected lumbar spine disorder.  

As to the Veteran's claim that his right ankle disorder is caused or aggravated by his right knee disorder, as service connection for a right knee disorder is being denied, the issue of service connection for a right ankle disorder as secondary to the right knee disorder must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Bladder Condition

The Veteran maintains that his current bladder problems are either caused or aggravated by his service-connected lumbar spine disability.  

The Veteran's service treatment records are devoid of any complaints or findings of urinary/bladder problems.  The Veteran also did not report having bladder problems on his initial application for compensation in 1987.

At the time of his January 2009 hearing, the Veteran reported that he had lack of bladder control due to urinary frequency which he felt was related to his service-connected lumbar spine disability.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2014.  At the time of the examination, the Veteran was diagnosed as having benign prostatic hypertrophy (BPH).  The date of onset was 2013.  

The examiner indicated that the Veteran's bladder disorder was unrelated to service/spine and was caused by BPH.  He indicated that if it were related to the spine, there would be constant neurological compromise, which was not present.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current bladder disorder had its onset in service.  Service treatment records are devoid of any complaints or findings or urological/bladder problems.  There were also no findings of bladder/urinary problems until many decades after service.  

The Veteran has also not reported having bladder/urological problems since service and has indicated that it his belief that his bladder/urological problems arise from his service-connected lumbar spine disorder.  

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current bladder/urinary disorder is proximately due to or aggravated by his service-connected lumbar spine disorder.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his current bladder/urinary disorder and his service-connected lumbar spine disorder and has not done so. 

In contrast, the August 2014 VA examiner opined that the Veteran's claimed bladder disorder was not caused or aggravated by his service-connected lumbar spine disorder.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.  

In sum, the preponderance of the evidence weighs against a finding that any current bladder disorder, identified as BPH, had its onset in or is otherwise related to service or was caused or aggravated by the Veteran's service-connected lumbar spine disorder.  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a bladder condition is denied.  


REMAND

As it relates to the claim for a TDIU, the Board notes that the above claims for increased evaluations of right and left lower extremity radiculopathy, a lumbar spine disability, and the forehead scar, while not being before the Board, are still currently in appellate status, and may ultimately have an impact on the ratings assigned with each of these disabilities, which will have an impact upon the Veteran's TDIU claim.  The TDIU is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Moreover, the Veteran, through his attorney, provided the results of an orthopedic examination performed by the Veteran's private treating physician in October 2015.  The demonstrates a possible worsening of the Veteran's service-connected lumbar spine/lower extremity radiculopathy disabilities, which the RO has not had the opportunity to address and which h may impact the Veteran's overall rating.  

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


